Name: Commission Regulation (EC) No 1168/97 of 26 June 1997 extending the provisional anti-dumping duties on imports of sacks and bags made of polyethylene or polypropylene originating in India, Indonesia and Thailand
 Type: Regulation
 Subject Matter: cooperation policy;  chemistry;  competition;  marketing;  international trade;  trade policy
 Date Published: nan

 No L 169/ 14 1 EN 1 Official Journal of the European Communities 27 . 6 . 97 COMMISSION REGULATION (EC) No 1168/97 of 26 June 1997 extending the provisional anti-dumping duties on imports of sacks and bags made of polyethylene or polypropylene originating in India, Indonesia and Thailand After consulting the Advisory Committee ,THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Com ­ munity ('), as amended by Regulation (EC) No 2331 /96 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 45/97 (3) imposed provisional anti-dumping duties on imports of sacks and bags made of polyethylene or polypropylene originating in India, Indonesia and Thailand; Whereas examination of the facts has not yet been completed and the Commission has informed the ex ­ porters known to be concerned of its intention to propose an extension of the validity of the provisional duties for an additional period of three months; Whereas exporters representing a significant percentage of the trade involved did not object upon notification by the Commission ; HAS ADOPTED THIS REGULATION: Article 1 The validity of the provisional anti-dumping duties on imports of sacks and bags made of polyethylene or poly ­ propylene originating in India, Indonesia and Thailand imposed by Regulation (EC) No 45/97 is hereby extended for a period of three months and shall expire on 15 October 1997. It shall cease to apply if, before this date, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EC) No 384/96. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1997. For the Commission Leon BRITTAN Vice-President (') OJ No L. 56, 6 . 3 . 1996, p. 1 . (2) OJ No L 317, 6. 12. 1996, p. 1 . H OJ No L 12, 15. 1 . 1997, p. 8 .